Mrs. Bess Blackwell           Opinion No. C-532
Executive Secretary
State Board of Hairdressers   Re: Whether a licensed beauty
   and Cosmetologists         operator may work in a barber
Austin, Texas                 shop giving shampoos, hair col-
                              oring, or styling the hair of
Dear Mrs. Blackwell:          male patrons of the shop.
          Your request for an opinion poses the following
question: Whether a licensed beauty operator is eligible to
work In a barber shop doing (1) shampooing, (2) hair coloring,
or (3) styling the hair of male clients.
          Article 734b, Vernon's Penal Code, is common1 known
as the Hairdressersand CosmetologistsLaw. Article 73 %a, Ver-
non's Penal Code, Is commonly known as the Texas Barber Law.
Both set up different State agencies for the regulation of
their respective practices.
          Article 734b, Section 10(g), provides:
              "The Board may refuse to issue or to
         renew or may suspend or revoke any license
         issued in accordance with the provisions
         of this Act for the following reasons:
              11
               . . .
              "(g) Practicing hairdressingor cos-
         metology outside of a beauty shop excert
         as provided by Section 12 of this Act.
          Section 12 of this Act provides the only exception
to the practicing of hairdressingand cosmetologyoutside of
a beauty shop and it is as follows:
                      Provided, further, that nothing
          in this &   shall prohibit a person licensed
          under this Act from performing duties as pre-
          scribed by this Act In the home of a customer
          in cases of emergency, when sent by a shop
          owner. . . .'

                                -2542-
Mrs. Bess Blackwell, Page 2 (C- 532)

This Section also permits work upon the hair to be performed
in a private home when done without charge.
          From the above sections, it is clear that the only
way a licensed beauty operator ma perform their services out-
side a licensed beauty shop is (1"iin the home of a customer
in cases of emergency when sent by a shop owner or (2) work
upon the hair of a person when performed in a private home
without charge of fee.
          Article 734a, Section 1, Vernon's Penal Code, pro-
vides:
               "It shall be unlawful for any person
          to engage in the practice or attempt to
          practice barbering in the State of Texas
          without a certificateor reRistrationas
          a reulsteredbarber issued pursuant to the
          provisions of this Act, by the Board of
          3ar er
          -phasis added)
          Section 4(a) of said Act provides:
               (I
                . . . and the practice of barber-
          ing Is hereby defined to be the follow-
          ing practices for hire or reward when not
          done In the practice of medicine, surgery,
          osteopathy, or necessary treatmentsof
          healing the body by one authorizedby law
          to do so;
               ”(a) Shaving or trimming the beard
          or cutting the hair.” (Emphasisadded)
          Section 4(b) provides:
               “By giving any of the following
          treatmentsby any person engaged In shav-
          ing or trimming the beard and/or cutting
          the hair;
               II
                . . .
               “(2) Singeing, shampooing,or dye-
          =   the hair or applying hair tonics;
               IX
                    .   .   .   ”   (&nphasisadded)

                                          -2543-
Mrs. Besa Blackwell, Page 3 (C-532)

          Article 734a,   Section 6, Vernon's Penal Code, pro-
vides:
               "It shall be unlawful for any person
          to follow the occupation of cutting hair,
          or practice as a halrcutter in any beauty
          shop or hair dressing parlor or elsewhere
          for hire as hereinbeforeprovided unless
          excepted by this act, unless such person
          shall have first obtained a Certificate,
          as herein provided, which certificate shall
          authorize the cutting of hair only in such
          parlor or establishmentwhere such hair-
          cutting is for hire or reward. . . .'
          No exception is found in this Act which allows a
licensed beauty operator to perform the services of barbering
about which you request, I.e., cutting the hair, shampooing
the hair and dyeing the hair, without first complying with
the licensing provisions of the Texas Barber Law.
          Prom the above statutes, It Is clearly seen that be-
fore a person can perform the services of a barber, they must
first comply with the regulationsof, and be licensed by, the
Board of Barber Examiners of the State of Texas. Before a per-
son may perform the services of hairdressing and cosmetology,
they must comply with the regulations of, and be licensed by,
the Board of Hairdressersand Cosmetologistsof the State of
Texaa. Further, any licensed hairdresser and cosmetologist
who performs his services outside a licensed beauty shop, with
the exception noted in Article 734b, Section 12, Vernon's Penal
Code, above, may have his license suspended or revoked If it
has previouslybeen Issued or the Board may refuse to issue or
renew his license, whichever is applicable.

                             SUMMARY
               A licensed beauty operator may not
          work in a barber shop giving shampoos,
          hair coloring, or styling the hair of
          male patrons of the shop.
                                Yours very truly,
                                WAGGONER CARR
                                Attorney General of Texas

                               By: Dti            &dQ-"k
                                   DUNKLIN SULLIVAN
DS/lbh                             Assistant Attorney General
                            -2544-
Mrs. Bess Blackwell, Page 4 (C- 532)

APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
Ralph Rash
Tom Mack
W. 0. Shultz
Pat Bailey
APPROVED FOR TRE ATTORNEY GENERAL
BY: T. B. Wright




                               -2545-